POLLOCK, J.
Epitomized Opinion
First Publication of this Opinion
This was an action for personal injury, brought by Erskine, a boy seven years of age. The pla’ntiff was struck by the defendant’s automobile along an improved highway located near the Village of Lowellville. There was a conflict of evidence as to the rate of speed at which the defendant was operating his car. The evidence also disclosed that defendant blew his horn, but there was some doubt whether he blew his horn loud enough for plaintiff to hear him. The one undisputed point in the case was that the automlobile only went about the car’s length before stopping-after striking the boy. The jury returned a verd’et for defendant, whereupon plaintiff prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. Although the evidence was in conflict on some points, yet in view of the fact that the automobile stopped within a car’s length and that the horn was sounded it cannot be held that the defendant’s negligence was of such a character as to warrant this court in reversing the lower court upon the ground that the verdict was manifestly aga'nst the weight of the evidence.